SENTENCIA
H — I
El confinado Plácido Serrano Vélez (en adelante el recu-rrido) se encuentra recluido en prisión desde 1977. Su re-clusión surge a consecuencia de distintos actos criminales cometidos por éste, la mayoría delitos graves. Por la gravedad de sus delitos, el recurrido se encuentra extinguiendo penas que, en total, suman a doscientos cuatro (204) años de prisión.
El 29 de agosto de 1990 el recurrido fue trasladado del Centro de Detención Regional de Guayama a la Institución Regional del Oeste en Mayagüez. El traslado se efectuó a raíz de una confidencia en la cual se informaba los planes de fuga de la cárcel de Guayama, por parte de un grupo de reos encabezado por el recurrido. Posteriormente, el 10 de diciembre de 1990, el Superintendente IV del Centro de Detención del Oeste, le informó mediante carta a la Direc-tora del Negociado de Instituciones Penales de la Adminis-tración de Corrección, que en la Sección de Máxima Protec-tiva tenía ubicados a catorce (14) confinados de Máxima Seguridad, los cuales se habían fugado anteriormente de la Institución Regional de Guayama. Indicó que este grupo había encabezado una revuelta para alterar el orden y la seguridad institucional de la cárcel de Guayama, y que ha-bía recibido confidencias fehacientes advirtiendo que el grupo estaba planificando tomar rehenes para así lograr salir de la institución. Explicó, además, que el grupo es-taba amenazando que si fracasaba en su intento de nego-ciación con la Administración de Corrección, provocaría que los reclusos arrancasen los tubos de las barandas del segundo y tercer nivel para con ellos romper los cristales del Control Room, y así lograr apoderarse de todo el *420edificio. Indicó también que el grupo intentaría masacrar a los confinados del bando contrario que se encontraban ubi-cados en la Sección de Máxima-Máxima. Finalmente, en-tendía el señor Guerra Sánchez que dada las característi-cas de esos confinados no tenía dudas de que el grupo intentaría hacer lo que había planificado para lograr sus propósitos.
Consecuentemente, ante este cuadro de emergencia, a la luz del expediente del recurrido, y el grave peligro que implicaba la situación, el 22 de diciembre de 1990 el recu-rrido fue trasladado a seguir cumpliendo su pena de reclu-sión en una institución correccional en Estados Unidos. La determinación se fundamentó en un convenio establecido entre el Negociado Federal de Prisiones y la Administra-ción de Corrección.
Diez (10) días más tarde, el 2 de enero de 1991, la Dra. Mercedes Otero de Ramos, Administradora de Corrección, remitió una carta a la Sra. Angélica Vélez Torres (en ade-lante la recurrida) progenitora del recurrido Serrano Vé-lez, para informarle sobre el traslado realizado. Le indicó que el traslado se había efectuado al amparo de la Sec. X(4) del reglamento denominado Procedimiento para el Tras-lado de Sentenciados o de Confinados Sentenciados a Ins-tituciones Penales en Estados Unidos. Además, le expresó que de acuerdo con la información recogida y el análisis del expediente del confinado Serrano Vélez, era forzoso con-cluir que la permanencia de éste en el sistema penal de Puerto Rico representaba un grave riesgo a la seguridad de confinados, empleados y a la sociedad en general.
El 16 de junio de 1997, el representante legal de los recurridos envió una carta al Secretario de Justicia impu-tando la ilegalidad del traslado del confinado Serrano Vélez. Solicitó, asimismo, que lo regresasen a Puerto Rico.
Al no recibir respuesta, el 6 de agosto de 1997, los recu-rridos presentaron en el Tribunal de Primera Instancia (en adelante el TPI) una demanda al amparo de la See. 1983 *421de la Ley Federal de Derechos Civiles, 42 U.S.C. sec. 1983; los Arts. 1802 y 1803 del Código Civil de Puerto Rico, 31 L.P.R.A. secs. 5141 y 5142; el Art. 1 de la Ley Núm. 12 de 8 de agosto de 1974 (32 L.P.R.A. sec. 3524); y el Art. 2(a) de la Ley de Reclamaciones y Demandas contra el Estado, Ley Núm. 104 de 29 de junio de 1955, según enmendada, 32 L.P.R.A. sec. 3077(a). En esencia, los recurridos alegan que la Administración de Corrección trasladó arbitraria y ca-prichosamente al confinado Serrano Vélez a una institu-ción correccional en Estados Unidos sin haberle reconocido las garantías mínimas del debido proceso de ley. Solicita-ron como remedio que se declarara la ilegalidad del tras-lado del confinado y que se ordenara su regreso a Puerto Rico.
El 29 de octubre de 1998 el TPI dictó sentencia parcial librando auto de injunction, dejando sin efecto la orden de traslado del confinado de 22 de diciembre de 1990. Se or-denó, además, que la Administración de Corrección adqui-riese la custodia del recurrido para regresarlo inmediata-mente a Puerto Rico. De esa determinación parcial recurrieron ante el Tribunal de Circuito de Apelaciones (en adelante el TCA), la Administración de Corrección, la Se-cretaria de Corrección, y Rehabilitación, y el Estado Libre Asociado (en adelante los recurrentes).
El 23 de noviembre de 1998, el TCA emitió una resolu-ción denegando la expedición del auto de certiorari solici-tado y la moción en auxilio de jurisdicción. En esencia, el TCA acogió los fundamentos expuestos por el foro de instancia. El 15 de diciembre de 1998, los recurrentes pre-sentaron ante este Tribunal una petición de certiorari para solicitar la revisión de dicha resolución.
En su Petición de certiorari, pág. 7, los recurrentes se-ñalaron la cuestión siguiente:
Erró el Honorable Tribunal de Circuito de Apelaciones al aco-ger los incorrectos fundamentos expuestos por el honorable Tribunal de Primera Instancia para Expedir un injunction decre-*422tando la invalidez de una acción administrativa emitida hace aproximadamente ocho (8) años, sin que se cumpliera con las exigencias legales para sostener la procedencia del mismo.
Tras expedir mandamiento de certiorari mediante la Re-solución de 9 de abril de 1999, resolvemos que erró el Tribunal de Circuito de Apelaciones al denegar la expedición de certiorari, y confirmar así al tribunal de instancia. El injunction preliminar emitido por el Tribunal de Primera Instancia no es procedente. Por lo tanto, revocamos. Orde-namos, además, la desestimación de la acción presentada por los recurridos.
A la luz del derecho estatutario y reglamentario vigente aplicable a la Administración de Corrección, ordenamos a la agencia dar entero e inmediato cumplimiento a la See. XIII de Reglamento (Núm. 4901) titulado Procedimiento para el Traslado de Sentenciados o de Confinados Senten-ciados a Instituciones Penales de los Estados Unidos de 31 de enero de 1993 sin que para ello sea necesario trasladar al recurrido a esta jurisdicción con antelación. El requeri-miento de este Tribunal debe ejecutarse inmediatamente, una vez nuestro dictamen advenga final y firme.
Lo pronunció, manda el Tribunal y certifica la Secreta-ria del Tribunal Supremo. El Juez Asociado Señor Corrada Del Río emitió una opinión de conformidad, a la cual se unieron los Jueces Asociados Señores Rebollo López y Rivera Pérez. El Juez Presidente Señor Andréu García y la Juez Asociada Señora Naveira de Rodón concurrieron sin opinión escrita. Los Jueces Asociados Señores Hernández Denton y Fuster Berlingeri disintieron con opinión escrita.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo

*423— O —